PER CURIAM
After a jury trial, defendant was convicted on eight of nine counts and he appeals his convictions on four of those counts: robbery I, ORS 164.415; convicted felon in possession of a firearm, ORS 166.270; and two counts of menacing, ORS 163.190. We affirm his convictions without discussion and remand for entry of an amended judgment correcting the term of post-prison supervision.
Defendant argues, and the state concedes, that the trial court should have imposed a 36-month, rather than a 60-month, term of post-prison supervision for the primary offense, robbery I, a category nine crime, under OAR 253-05-002(2)(c). Although defendant did not object when the trial court imposed the 60-month term, he requests that we exercise our discretion to review the unpreserved claim of error. See ORAP 5.45(2).
The circumstances in this case are identical to those in State v. Jones, 129 Or App 413, 879 P2d 881 (1994). The error is apparent on the face of the record and, for the reasons discussed in Jones, we exercise our discretion to review it.
Remanded for entry of a corrected judgment imposing 36-month term of post-prison supervision; otherwise affirmed.